Citation Nr: 0707790	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-32 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which denied the benefit sought on 
appeal.


FINDING OF FACT

The evidence, overall, demonstrates that the veteran incurred 
hepatitis C while on active duty.  


CONCLUSION OF LAW

Service connection for hepatitis C is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran contends that he contracted hepatitis C while on 
active duty.  During a September 2006 hearing before the 
undersigned Veterans Law Judge, the veteran testified that he 
received vaccinations from air-gun inoculators.  He also 
received a homemade tattoo in the barracks.  He described the 
tattoo and showed it to the Veterans Law Judge, who observed 
that it looked amateur.  The veteran stated he had one use of 
intravenous (IV) drug use in the 1980s and noted he had not 
shared a needle.  He said that he had shared this history 
with his treating physician, whose opinions are discussed 
below.    

Based on a thorough review of the record, the Board finds 
that the evidence supports a grant of service connection for 
hepatitis C.  

The record is simply negative for any medical opinion or 
evidence that the veteran's hepatitis C was incurred after 
active duty.  

While the veteran's service medical records are negative for 
any tattoo, his ex-wife wrote in an October 2006 letter that 
she remembered him returning from the army with a tattoo on 
his arm.  She provided a drawing of the tattoo that is 
consistent with the veteran's description.  

In an October 2004 letter, the veteran's private treating 
physician, who is also a university professor of medicine, 
noted that the veteran had a diagnosis of chronic hepatitis 
C.  He had contracted it many years ago.  The veteran had 
several risk factors in his background.  These included 
service in the military, during which he was vaccinated with 
air guns, which have been suspected as a possible source of 
transmitting hepatitis C.  The veteran also received a tattoo 
while in the military, and that has also been shown to be a 
possible source for contracting hepatitis C.  

In an August 2006 letter, the veteran's private treating 
physician stated that the veteran had chronic hepatitis C, 
which he very well might have contracted while he was in the 
military, during which time he received a tattoo.  The 
private physician noted that a February 2006 liver biopsy 
found stage 3 fibrosis, which was consistent with the veteran 
having had hepatitis C for 30 years.  

The Board recognizes that the veteran reported one incident 
of IV drug use in the 1980's.  His private physician was 
aware of this and nevertheless attributed the hepatitis C to 
in-service vaccinations or an in-service tattoo.  As 
described by the veteran's private physician, recent clinical 
biopsy findings are consistent with an incurrence of 
hepatitis C during the veteran's military service but not 
during the 1980's. 

In light of the foregoing, service connection for hepatitis C 
is granted.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify and the duty to assist.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).  In the event 
any noncompliance is found, the Board observes that, given 
the completely favorable disposition of this appeal, it does 
not result in any prejudice to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for hepatitis C is granted.



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


